     Case 1:19-cv-01338-AWI-JLT Document 23 Filed 08/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    EARNEST S. HARRIS,                                 Case No. 1:19-cv-01338-AWI-JLT (PC)

12                        Plaintiff,                     ORDER WITHDRAWING FINDINGS AND
                                                         RECOMMENDATIONS AND DIRECTING
13            v.                                         CLERK OF COURT TO FILE MOTION IN
                                                         CASE NO. 1:18-CV-00080-KJM-DB
14    D. NEVE,
                                                         (Docs. 16, 18)
15                        Defendant.
16

17           On June 19, 2020, Plaintiff filed a motion for an “emergency injunction; restraining

18   order.” (Doc. 16.) On June 22, 2020, the Court issued findings and recommendations to deny the

19   motion because it is unrelated to the claims in Plaintiff’s complaint. (Doc. 18.)

20           On July 31, 2020, Plaintiff filed objections to the findings and recommendations. (Doc.

21   22.) In his objections, Plaintiff states that the court “err[ed] in combining” his motion with this

22   case, and that the court “shouldn’t have assign[ed]” the case number for this action to the motion.

23   (Id. at 1.) Plaintiff states that the motion is related to the claims in Harris v. Sexton, et al., No.

24   1:18-cv-00080-KJM-DB (E.D. Cal.). (Id.) The Court notes that the Proof of Service attached to

25   the motion indicates that Plaintiff intended to send the motion to the Sacramento Division of the

26   Eastern District of California. (Doc. 16 at 6.)

27   ///

28   ///
     Case 1:19-cv-01338-AWI-JLT Document 23 Filed 08/04/20 Page 2 of 2


 1          Accordingly, the Court WITHDRAWS the findings and recommendations (Doc. 18) and

 2   DIRECTS the Clerk of the Court to (1) file Plaintiff’s motion (Doc. 16) in case no. 1:18-cv-

 3   00080-KJM-DB and (2) terminate the motion in this case.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     August 3, 2020                             /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      2
